Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of April 22, 2013, is
entered into by STREAM GLOBAL SERVICES, INC., a Delaware corporation (the
“Company”), and Michael Henricks (the “Executive”).

 

The Company desires to continue to employ the Executive, and the Executive
desires to continue to be employed by the Company.  In consideration of the
mutual covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the parties agree as follows:

 

1.             Term of Employment.  The Company hereby agrees to continue to
employ the Executive, and the Executive hereby accepts continued employment with
the Company, upon the terms set forth in this Agreement, for an initial term
(the “Initial Term”) commencing on April 22, 2013 (the “Commencement Date”) and
ending on the first anniversary of such date, which such term shall be extended
for successive terms of one year each unless either party terminates this
Agreement by written notice to the other at least 30 days prior to the
expiration of the initial or any extended term as applicable, or unless sooner
terminated in accordance with the provisions of Section 4 (such term, as it may
be so extended or terminated, the “Employment Period”).

 

2.             Title and Capacity.  The Executive shall serve as Chief Financial
Officer.

 

The Executive hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such positions and such other duties and
responsibilities as are commensurate with the title of Chief Financial Officer
or other duties as determined by the Chief Executive Officer or the Board of
Directors from time to time.  The Executive agrees to devote his entire business
time, attention and energies to the business and interests of the Company during
the Employment Period. The Executive shall report directly to the Chairman and
Chief Executive Officer.  The Executive agrees to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein which may be adopted from time to time by the Company.

 

--------------------------------------------------------------------------------


 

3.             Compensation and Benefits.

 

3.1          Salary.  The Company shall pay the Executive, in twice-monthly
installments, a base salary at the rate of $245,000 per annum (“Base Salary”)
during the Employment Period.  Such Base Salary may be increased in the sole
discretion of the Compensation Committee of the Board of Directors (the
“Compensation Committee”).

 

3.2          Bonus.  Each fiscal year during the Employment Period, the
Executive shall have the opportunity to earn a bonus, based on and subject to
the Company’s achievement of targeted operating results for such year as
established under the Company’s Management Incentive Plan (“MIP”). The annual
bonus target (“bonus target”) will be 60% of the Executive’s Base Salary, which
bonus target shall correspond to achievement of the goals under the MIP at the
target level. The annual bonus (if any) shall be paid within 90 days following
the end of each fiscal year. The Executive must be actively employed by the
Company on the date the bonus is paid in order to receive a bonus, and the bonus
shall not be deemed to be earned until such payment date.

 

3.3          Intentionally left blank

 

3.4          Tax Preparation and Insurance.  During the Employment Period, the
Company shall reimburse the Executive for the reasonable costs (not to exceed
$10,000 per year, pro rated for partial years and evidenced by actual invoices
presented to the Company) of (i) a tax consultant to assist the Executive or his
estate in the preparation of tax returns and tax planning and for other estate
planning related costs incurred and (ii) premiums on life insurance policies
obtained by the Executive.  Executive must submit appropriate documentation for
each year’s reimbursements in sufficient time so that the Company may reimburse
Executive for a year’s expenses under this Section 3.4 on or before March 15 of
the year following the year for which the expense is allowable.  Any amounts so
reimbursed shall not be refundable to the Company once paid in the event that
the Executive’s employment is subsequently terminated for any reason.

 

2

--------------------------------------------------------------------------------


 

3.5          Other Benefits.   The Executive shall be entitled to participate in
all benefit programs that the Company establishes and makes available to its
executives and/or other employees, if any, to the extent that the Executive’s
position, tenure, salary, age, health and other qualifications make him eligible
to participate.  Such participation shall be subject to (i) the terms of the
applicable plan documents, (ii) generally applicable Company policies and
(iii) the discretion of the Board or any administrative or other committee
provided for in or contemplated by such plan.  The Executive shall be entitled
to four weeks paid vacation per year (pro rated for any part year of employment)
and accruing ratably over the year.  Up to 40 hours of unused vacation time
accrued by the Executive at the end of any fiscal year shall be carried over to
the next year.  Any unused vacation accrued at year end in excess of 40 hours
shall be forfeited.

 

3.6          Reimbursement of Expenses.  The Company shall reimburse the
Executive for all reasonable travel, entertainment, mobile telephone and PDA
expenses and other expenses incurred or paid by the Executive in connection
with, or related to, the performance of his duties, responsibilities or services
under this Agreement, in accordance with Company policy and upon presentation by
the Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request.

 

3.7          Indemnification.  The Company hereby agrees to hold harmless and
indemnify the Executive to the fullest extent permitted by the General
Corporation Law of the State of Delaware, as it may be amended after the date
hereof.  The obligation of the Company under this Section 3.7 shall survive any
termination of this Agreement.

 

4.             Employment Termination.  The employment of the Executive by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

 

4.1          Non-Renewal.  The election of either the Company or the Executive
not to extend the Employment Period pursuant to Section 1 upon the expiration of
the initial or any renewal term;

 

3

--------------------------------------------------------------------------------


 

4.2          Cause.  At the election of the Company, for Cause, immediately upon
written notice by the Company to the Executive.  For the purposes of this
Section 4.2, “Cause” shall mean (a) any failure (including as a result of death)
of the Executive to take or refrain from taking any corporate action consistent
with his duties as Chief Financial Officer as specified in written directions of
the Chief Executive Officer or the Board of Directors, (b) the Executive’s
willful engagement in illegal conduct or gross misconduct that is injurious to
the Company, (c) the conviction of the Executive of, or the entry of a pleading
of guilty or nolo contendere by the Executive to, any crime involving moral
turpitude or any felony; (d) fraud upon the Company including, without
limitation, falsification of Company records or financial information; and
(e) the Executive’s breach of any of the non-compete, non-solicitation, and
proprietary information provisions of this Agreement.

 

4.3          Good Reason.  The Executive may terminate his employment for Good
Reason.  “Good Reason” shall mean the occurrence, without the Executive’s prior
written consent, of any of the events or circumstances set forth in clauses
(a) through (c) below; provided, however, that a termination for Good Reason by
the Executive can only occur if (i) the Executive has given the Company a
written notice of termination indicating the existence of a condition giving
rise to Good Reason and the Company has not cured the condition giving rise to
Good Reason within 30 days after receipt of such notice of termination, and
(ii) such notice of termination is given within 60 days after the initial
occurrence of the condition giving rise to Good Reason and termination for Good
Reason occurs within 180 days after such initial occurrence of the condition
giving rise to Good Reason:

 

(a)           a material diminution in Executive’s rate of Base Salary;

 

(b)           a material diminution in Executive’s authority, duties, or
responsibilities; or

 

(c)           a material breach by the Company of this Agreement.

 

4.4          Disability.  The Executive’s employment may be terminated by reason
of his Disability.  As used in this Agreement, the term “Disability” shall mean
the inability of the

 

4

--------------------------------------------------------------------------------


 

Executive, due to a physical or mental disability, for a period of 90 days,
whether or not consecutive, during any 365-day period to perform the services
contemplated under this Agreement.  A determination of Disability shall be made
by a physician satisfactory to both the Executive and the Company; provided that
if the Executive and the Company do not agree on a physician, the Executive and
the Company shall each select a physician and the two physicians together shall
select a third physician, whose determination as to Disability shall be binding
on all parties.  Termination as a result of Disability will be treated as a
voluntary termination by the Executive without Good Reason as described in
Section 4.6 of this Agreement.

 

4.5          Without Cause.  The Company may terminate the employment of the
Executive at any time, without Cause, upon 30 days’ prior written notice to the
Executive or may pay the Executive salary for such 30 day period in lieu of
notice (subject to any required delays under Section 10(a)(iii) of this
Agreement), and the Executive will be due the applicable benefits described in
Section 5 of this Agreement.

 

4.6          Without Good Reason.  The Executive may terminate his employment at
any time, without Good Reason, upon 30 days’ prior written notice to the
Company.  If the Executive terminates his employment pursuant to this
Section 4.6, he shall not be eligible to receive any of the benefits described
in Section 5.2 of this Agreement.

 

5.             Effect of Termination.

 

5.1          Base Salary, Etc.  Upon the termination of the Executive’s
employment pursuant to Section 4 hereof, or upon the Executive’s death, the
Company shall pay the Executive (or his estate) (i) the Base Salary payable to
him under Section 3 through the last day of his actual employment by the Company
and (ii) the value of any accrued but unused vacation accrued to the date of
termination of employment.

 

5.2          Additional Benefits.

 

(a)(i)       If the employment of the Executive terminates (x) pursuant to
Section 4.1 by reason of an election by the Company not to extend the Employment
Period, (y) by the

 

5

--------------------------------------------------------------------------------


 

Executive for Good Reason pursuant to Section 4.3, or (z) by the Company without
Cause pursuant to Section 4.5 the Company shall, subject to the Executive’s
compliance with Section 5.2(c) below:  (A) pay to the Executive, in equal
bi-monthly (twice a month) installments in accordance with its normal payroll
practices, over a one year period, as compensation for the Executive’s loss of
employment, an aggregate amount equal to the total of one times the Base Salary
in effect at the time of termination; and (B) subject to the Executive timely
electing COBRA, reimburse to the Executive, upon submission of proof of payment
by the Executive, an amount equal to the Company portion of health care premiums
that the Company pays for active employees until the earlier of one year after
termination or such time as the Executive becomes eligible for substantially
similar benefits from another employer.

 

(a)(ii)      If, within 12 months after a Change in Control that satisfies the
requirements of Treas. Reg. § 1.409A-3(i)(5), the employment of the Executive
terminates (x) pursuant to Section 4.1 by reason of an election by the Company
not to extend the Employment Period, (y) by the Executive for Good Reason
pursuant to Section 4.3, or (z) by the Company without Cause pursuant to
Section 4.5, the Company shall, in lieu of the payments and benefits otherwise
to be provided under Section 5.2(a)(i) and subject to the Executive’s compliance
with Section 5.2(c) below:  (A) pay to the Executive in equal bi-monthly (twice
a month) installments in accordance with its normal payroll practices, over an
18 month period, as compensation for the Executive’s loss of employment, an
aggregate amount equal to 1.5 times the Base Salary in effect at the time of
termination; (B) provide full vesting with respect to Executive’s then
outstanding unvested equity awards and such equity awards or instruments shall
remain exercisable by the Executive for the 18 month period following
termination (or if earlier, until the expiration of the option), provided that
the vesting shall not accelerate the distribution of shares underlying equity
awards if such acceleration would trigger taxation under Section 409A(a)(1)(B);
and (C) subject to the Executive timely electing COBRA, reimburse to the
Executive, upon submission of proof of payment by the Executive, an amount equal
to the Company portion of health care premiums that the Company pays for active
employees until the earlier of 18 months after termination or such time as the
Executive becomes eligible for substantially similar benefits from another
employer.

 

6

--------------------------------------------------------------------------------


 

(b)           Intentionally left blank

 

(c)           Executive will be paid the compensation and benefits in
Section 5.2(a)(i)(A) and (B) or 5.2(a)(ii)(A) and (C) ratably in accordance with
regular payroll cycles of the Company commencing within 90 days following the
date on which his employment ends.  In order to receive such compensation and
benefits, the Executive must execute a separation agreement and release of
claims in favor of the Company (on the form to be provided at such time by the
Company, the “Release”), and it must become binding no later than 90 days
following the date his employment ends.  After the Release becomes binding, he
will be paid the compensation and benefits ratably in accordance with regular
payroll cycles of the Company (starting with the first payroll period that
begins after the Release is binding), provided that if the 90th day falls in the
calendar year following the year in which employment ends, the payments will
begin no earlier than the first payroll period of such later calendar year.  The
first payroll payment will include a makeup payment for the portion of the
severance period that elapsed between the date when employment ended and the
payroll period in which payments begin. The payments may be delayed by six
months, as described in Section 10 of this Agreement.

 

5.3          No Mitigation.  Following any termination of the Executive’s
employment hereunder, the Executive shall not be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Executive obtains other employment.

 

5.4          Entire Benefits, Etc.  The obligation of the Company to make
payments to the Executive under this Section 5 of this Agreement is expressly
conditioned upon the Executive’s continued full performance of his obligations
under Sections 6 and 8 of this Agreement.  The Executive recognizes that, except
as expressly provided in this Agreement, the Executive shall not be entitled to
any other compensation or benefits from the Company following termination of his
employment.

 

7

--------------------------------------------------------------------------------


 

6.             Non-Compete.

 

(a)           For a period of 12 months (or 18 months in the case of a change in
control termination) after the termination of the Executive’s employment with
the Company, the Executive will not:

 

(i)            as an individual proprietor, partner, stockholder, officer,
director, executive, director, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than 1% of the total
outstanding stock of any publicly traded company or 5% of any privately held
company) and not in any other capacity), engage in any business throughout the
world that directly competes with the business engaged in by the Company or any
of its subsidiaries at the time of the Executive’s termination; or

 

(ii)           directly or indirectly recruit, solicit or hire any person who is
then an employee of the Company.

 

(b)           Executive acknowledges and agrees that the Company’s business is
global in nature due to the types of products and services it provides and that
it is reasonable for the Company to define the geographic location in the manner
set forth above.  Executive also acknowledges that the Company is in the
business of providing business process outsourcing services that include
customer relationship management and other services.  Notwithstanding that
agreement, if this Section 6 is found by any court of competent jurisdiction to
be unenforceable because it extends for too long a period of time or over too
great a range of activities or in too broad a geographic area, it shall be
interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable.

 

(c)           The restrictions contained in this Section 6 and in Section 8 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose.  The Executive
agrees that any breach of this Section 6 or Section 8 will cause the Company
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
shall have the right to seek specific performance and injunctive relief.

 

8

--------------------------------------------------------------------------------


 

7.             Change in Control means an event or occurrence set forth in any
one or more of subsections (a) through (c) below, however a Change in Control
shall be deemed not to occur for the purposes of this Agreement if there would
otherwise be a Change of Control, but the transaction triggering such Change of
Control results in the current Chairman and Chief Executive Officer of the
Company being appointed as the Chairman and Chief Executive Officer of the
surviving company and remaining in that role for at least 12 months following
such appointment:

 

(a)           the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control:  (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iv) any acquisition of
securities of the Company by Ares Management LLP (“Ares”),  Providence Equity
Partners LLP,  or Ayala Corporation or any other affiliate who holds greater
than 20% of the outstanding equity of the Company and has representative as a
member of the Board of Directors just prior to the Change in Control; or any
affiliate thereof, including, without limitation, any investment fund,
investment partnership, investment account or other investment person whose
investment manager, investment advisor, managing member or general partner, is
related to Ares or Providence Equity Partners or Ayala

 

9

--------------------------------------------------------------------------------


 

Corporation or any member, partner, director, officer or employee of such
investment manager, investment advisor, managing member or general partner of
Ares, Providence Equity Partners LLP or Ayala Corporation or their affiliates or
any other affiliate who holds greater than 20% of the outstanding equity of the
Company and has a representative as a member of the Board of Directors just
prior to the Change in Control;

 

(b)           the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 35% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; or

 

(c)           approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

8.             Proprietary Information.

 

(a)           Executive agrees that all information and know-how, whether or not
in writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company.  By way of illustration, but not
limitation, Proprietary Information may include inventions, products,
technologies, web based portals or internet algorithms, processes, methods,
techniques,

 

10

--------------------------------------------------------------------------------


 

formulas, compositions, compounds, projects, developments, plans, research data,
financial data, personnel data, computer programs, and customer and supplier
lists.  Executive will not disclose any Proprietary Information to others
outside the Company or use the same for any unauthorized purposes without
written approval by the Chief Executive Officer of the Company, either during or
after his employment, unless and until such Proprietary Information has become
public knowledge without fault by the Executive, provided, however, that nothing
herein shall prevent the Executive from disclosing Proprietary Information to
another party, in the ordinary course of business, pursuant to a non-disclosure
agreement between the Company and such other party.

 

(b)           Executive agrees that all files, technology, patents, copyrights,
letters, memoranda, reports, articles, books, records, data, web-based analyses
or reports, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company to be used by the Executive only in the performance of his duties for
the Company.

 

(c)           Executive agrees that his obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs (a) and
(b) above, also extends to such types of information, know-how, records and
tangible property of customers of the Company, customers or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Executive in the course of the Company’s business.

 

9.             Intentionally left blank

 

10.          Section 409A.

 

(a)           Subject to this Section 10, payments or benefits under Section 5
shall begin only upon the date of a “separation from service” of the Executive
(determined as set forth below) which occurs on or after the termination of the
Executive’s employment.  The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Executive under Section 5, as applicable:

 

11

--------------------------------------------------------------------------------


 

(i)            It is intended that each installment of the payments and benefits
provided under Section 5 shall be treated as a separate “payment” for purposes
of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”).  Neither the Company nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

 

(ii)           If, as of the date of the “separation from service” of the
Executive from the Company, the Executive is not a “specified employee” (within
the meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Section 5.

 

(iii)          If, as of the date of the “separation from service” of the
Executive from the Company, the Executive is a “specified employee” (within the
meaning of Section 409A), then:

 

(1)           Each installment of the payments and benefits due under Section 5
that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as hereinafter defined) shall be treated
as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. 
For purposes of this Agreement, the “Short-Term Deferral Period” means the
period ending on the later of the 15th day of the third month following the end
of the Executive’s tax year in which the separation from service occurs and the
15th day of the third month following the end of the Company’s tax year in which
the separation from service occurs; and

 

(2)           Each installment of the payments and benefits due under Section 5
that is not described in Section 10(a)(iii)(1) and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Executive from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date

 

12

--------------------------------------------------------------------------------


 

that is six months and one day following the Executive’s separation from service
and any subsequent installments, if any, being paid in accordance with the dates
and terms set forth herein; provided, however, that the preceding provisions of
this sentence shall not apply to any installment of payments and benefits if and
to the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following the taxable year in which the
separation from service occurs.

 

(b)           The determination of whether and when a separation from service of
the Executive from the Company has occurred shall be made and in a manner
consistent with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h).  Solely for purposes of this Section 10, “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.

 

(c)           All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A.  The Company will pay or reimburse business expenses in
accordance with its policies but, assuming proper substantiation, no later than
the last day of the calendar year following the calendar year in which the
relevant expense was incurred.  This Section 9(c) will, among other sections,
apply to payments and reimbursements of expenses under Sections 3.4, 3.5, 3.6,
3.7, and 5.

 

(d)           The parties agree that if any provision of this Agreement would
subject Executive to any additional tax or interest under Section 409A, the
parties will cooperate to reform such provision and that the Company may reform
any such provision unilaterally, provided, that in the event of any such
unilateral reform by the Company, the Company shall (x) maintain, to the maximum
extent practicable, the original intent of the applicable provision without
subjecting

 

13

--------------------------------------------------------------------------------


 

Executive to such additional tax or interest and (y) not incur any additional
compensation expense as a result of such reformation.  Notwithstanding the
foregoing, to the extent that this Agreement or any payment or benefit hereunder
is determined not to comply with Section 409A, then none of the Company, its
Board, or any of its designees, agents, or employees will be liable to the
Executive or any other person for any actions, decisions, or determinations made
under the Agreement or for any resulting adverse tax consequences.

 

11.          Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed, in the case of the Company, to its most current
corporate headquarters address to the attention of the Chief Executive Officer,
or, in the case of the Executive, his most recent known address as disclosed to
the Company or other such address as he so discloses to the Company, or at such
other address or addresses as either party shall designate to the other in
accordance with this Section 11.

 

12.          Withholding.  All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

 

13.          Entire Agreement.  This Agreement, together with any other
agreement and instruments referred to herein and the Company’s equity incentive
plan, constitutes the entire agreement between the parties and supersedes all
prior agreements and understandings, whether written or oral, relating to the
terms of Executive’s employment and the termination thereof.

 

14.          Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.

 

15.          Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Massachusetts.

 

16.          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any Company with which

 

14

--------------------------------------------------------------------------------


 

or into which the Company may be merged or which may succeed to its assets or
business; provided, however, that the obligations of the Executive are personal
and shall not be assigned by him.

 

17.          Miscellaneous.

 

17.1        No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right.  A waiver
or consent given by the Company on any one occasion shall be effective only in
that instance and shall not be construed as a bar or waiver of any right on any
other occasion.

 

17.2        The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

17.3        In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

 

[Remainder of the Page Intentionally Left Blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

 

 

STREAM GLOBAL SERVICES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Kathryn V. Marinello

 

 

 

 

 

 

Name:

Kathryn V. Marinello

 

 

 

 

 

 

Title:

Chairman & CEO

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Henricks

 

 

 

 

 

 

Name:

Michael Henricks

 

16

--------------------------------------------------------------------------------